Exhibit (10)(c)(5)(a)

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

 

THIS AMENDMENT  (this “Amendment”), effective as of October 23, 2003, by and
between ALLTEL Corporation, a Delaware corporation (the “Corporation”), and
Jeffery R. Gardner (“Executive”), amends that certain Agreement, dated as of
January 28, 1999, by and between the Corporation and Executive (the
“Agreement”).

 

In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:

 

1.  Section 1(C) of the Agreement is hereby amended by deleting subsection (iv)
in its entirety and changing subsection (iii) to read as follows:

 

(iii) The consummation of (A) a merger or consolidation of the Corporation,
statutory share exchange, or other similar transaction with another corporation,
partnership, or other entity or enterprise in which either the Corporation is
not the surviving or continuing corporation or shares of common stock of the
Corporation are to be converted into or exchanged for cash, securities other
than common stock of the Corporation, or other property, (B) a sale or
disposition of all or substantially all of the assets of the Corporation, or (C)
the dissolution of the Corporation.

 

2.  As amended hereby, the Agreement shall be and remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Scott T. Ford

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

  /s/ Jeffery R. Gardner

 

 

Jeffery R. Gardner

 

--------------------------------------------------------------------------------